DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (US 7,125,461) in view of Kamae et al. (US 2011/0097568), Czaplicki (US 2005/0119372) (Referred to ‘372) and Dearlove et al. (US 4,459,398).
Regarding claim 1, Czaplicki teaches an activatable material used as a structural reinforcement and an adhesive which may expand and cure (Col. 2, Lines 7-20). The activatable material includes an epoxy resin, a thermoplastic polyether, a blowing agent and a curing agent (Col. 3, Lines 21-25). The activatable material may expand by at least 5000% or greater based on the original volume of the material (Col. 2, Lines 53-55). The epoxy resin may be present in an amount ranging from 40% to 60%by weight (Col. 3, Line 2), and may be a liquid epoxy resin (“room temperature liquid epoxy resin”) (Col. 3, Lines 11-13), the thermoplastic polyether may be in a range from 5% to 25% by weight (Col. 3, Lines 36-37), the blowing agent may be in the range from 0% to 5% (Col. 4, Lines 52-56) and the curing agent may be present in a range from 0% to 7% by weight (Col. 5, Lines 5-6), which overlaps with the instant claims. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Czaplicki is silent with respect to the thermoplastic polyether being polyether sulfone.
Kamae teaches epoxy resin compositions for use as a matrix resin for composites for producing structural parts of aircrafts (Pg. 1, Paragraph [0001]). Kamae additionally teaches a binder composition composed of a thermoplastic resin that includes a plasticizer component to adjust the glass transition temperature to a value within an appropriate range (Pg. 9, Paragraph [0081]). The plasticizer is preferably obtained by a reaction between epichlorohydrin and bisphenol a (Pg. 9, Paragraph [0081]). Additionally, in the case the composite is used for aircraft structural parts, it is required to have excellent heat resistance, and the thermoplastic resin is preferably a plastic having a high glass transition temperature, such as polyethersulfone (Pg. 9, Paragraph [0080]). 
Therefore, one of ordinary skill in the art before the filing of the invention would have found it obvious to form the activatable material of Czaplicki where the thermoplastic polyether is formed as a high glass transition temperature material such as polyethersulfone in order to have high heat resistance as taught in Kamae.
Czaplicki is further silent with respect to the blowing agent being a physical blowing agent.
Czaplicki (‘372) teaches a foam in place structural material used for reinforcement of structural members (Pg. 1, Paragraph [0002]). The materials includes a first component, preferably an epoxy, and a second component, a curing agent, in the presence of a physical blowing agent which produces an exothermic reaction which softens the thermoplastic shell of the physical blowing agent enabling expansion (Pg. 2, Paragraph [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the blowing agent of Czaplicki such that the blowing agent is a physical blowing agent enabling expansion during an exothermic reaction and creating a foam-in-place structural material as taught by Czaplicki (‘372). 
Czaplicki is silent with respect to a reactive diluent being included in the activatable material.
Dearlove teaches a one-part epoxy adhesive that cures rapidly at relatively low elevated temperatures (Abstract). The adhesive includes a reactive aliphatic epoxy diluent in order to decrease the viscosity of the adhesive and, in turn, increase the workability (Col. 5, Lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the activatable material, taught by Czaplicki, further including a reactive aliphatic epoxy diluent in order to decrease the viscosity of the activatable material and in turn increasing the workability as taught by Dearlove. 
Regarding claim 2, Czaplicki teaches the activatable material as discussed above with respect to claim 1.  As discussed above, the activatable material includes an epoxy resin, a thermoplastic polyether, a curing agent and a blowing agent (“containing no epoxy resin other than room temperature liquid epoxy resin”).
Regarding claim 3, Czaplicki teaches the activatable materials as discussed above with respect to claim 1 which further includes a reactive aliphatic epoxy diluent. 
Regarding claim 5, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the epoxy resin may be present in a range from 40% to 60% by weight.
Regarding claim 10, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the thermoplastic polyether, may be present in a range from 5% to 25% by weight, which overlaps with the instant claims. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 13, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the material may expand by at least 5000%. 
Regarding claim 14, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The material may include fillers such as flame retardants (Col. 6, Lines 35-41). As such, one of ordinary skill in the art would appreciate that the curing of the material with flame retardants would cure to a composition that is fire retardant. 
Regarding claim 15, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The blowing agent may be an amide or an amine (“no blowing agent other than a physical blowing agent”) (Col. 4, Lines 34-35).
Regarding claim 16, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The activatable material may be applied to a backing material (“film”) Col. 8, Lines 59).
Regarding claims 18-19, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above the material may be cured and may include fillers such as flame retardants (Col. 6, Lines 35-41). As such, one of ordinary skill in the art would appreciate that the curing of the material with flame retardants would cure to a composition that is fire retardant. 

Claims 11-12 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (US 7,125,461) in view of Kamae et al. (US 2011/0097568) and Czaplicki (US 2005/0119372) (Referred to ‘372) and Dearlove et al. (US 4,459,398) as applied to claim 1 above, and further in view of Smith (US 2008/0166484).
Regarding claims 11-12 and 20-25, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The material may also include fillers such as flame retardants (Col. 6, Lines 35-41).
Czaplicki is silent with respect to the material comprising 10 to 20 wt% flame retardants, according to claim 11, comprising 0.5 to 25 wt% flame retardants, according to claims 20 and 23, and greater than 5 wt% of an intumescent graphite flame retardant and greater than 7 wt% of a red phosphorus flame retardant, according to claim 12. Additionally, Czaplicki is silent with respect to the material being fire retardant to the extent that is passes the Federal Aviation Regulation (FAR) test method 25.856, according to claims 22 and 25.
Smith teaches flame retardant compositions to be used as adhesives in various industries such as the automotive and aerospace fields (Pg. 1, Paragraph [0001] and [0003]). The adhesive compositions include fire retardant compositions and Smith has found that combining 2 different fire retardant compounds achieves excellent flame retardancy such as a particulate phosphorous containing compound combined with expandable graphite producing an intumescent layer (Pg. 4, Paragraph [0075]). The particulate phosphorous compound may also be red phosphorus (Pg. 4, Paragraph [0070]). When used alone, the phosphorus compound catches fire while the expanded graphite burn underneath the surface, then the combination of both fire retardant compounds acts in a synergistic effect (Pg. 4, Paragraph [0075]). The amount of expandable graphite for use as a flame retardant in the invention is preferably in the range of 1 to 60% (Pg. 5, Paragraph [0078]). 
As such, regarding claims 11-12, 20, and 23, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the material as taught by Czaplicki with flame retardants in which the flame retardants are expandable graphite and red phosphorus between 1 and 60% in order to produce an intumescent layer to achieve excellent flame retardancy through a synergistic effect as taught by Smith. 
Additionally, regarding claims 21 and 24, one of ordinary skill in the art would appreciate that when fire retardants are included in the composition of the structural adhesive film, the film would therefore act as a fire retardant composition. 
Additionally, regarding claims 22 and 25, one of ordinary skill in the art would appreciate that the methods of preparing the uncured compositions are similar in that the steps include continuous heating and mixing (Applicant's Specification, Pg. 10, Lines 13-31; Czaplicki, Col 7, Lines 1-11). Additionally, the materials of the structural adhesive film are similar to those present in the applicant’s invention (Applicant's specification, Pg. 3-5, Lines 2-12; Czaplicki, as discussed above with respect to claim 1). Additionally, the inclusion of the flame retardants being expandable graphite and red phosphorus between 1 and 60% in order to produce an intumescent layer to achieve excellent flame retardancy in the material of Czaplicki in combination with the methods of forming the adhesive films taught in Czaplicki would result in a material with similar properties as those described in applicant’s specification, including being fire retardant to the extent that they pass Federal Aviation Regulation (FAR) test method 25.856.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (US 7,125,461) in view of Kamae et al. (US 2011/0097568) and Czaplicki (US 2005/0119372) (Referred to ‘372) and Dearlove et al. (US 4,459,398) as applied to claims 1 and 16 above, and further in view of Elgimiabi et al. (EP 2,700,683).
Regarding claim 17, Czaplicki teaches the activatable material as discussed above with respect to claims 1 and 16. 
Czaplicki is silent with respect to the material and the backing having a thickness of less than 2 mm.
Elgimiabi teaches a structural adhesive film (Pg. 3, Paragraph [0012]). The film includes an epoxy compound, a thermoplastic resin, an epoxy curing agent, and an optional toughening agent (Pg. 3, Paragraph [0012]). The film may have a thickness from 0.3 to 1 mm (Pg. 7, Paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the material on the backing of Czaplicki such that the thickness is in a range of 0.3 to 1 mm as taught by Elgimiabi such that both are directed towards adhesive materials for structural reinforcement. 

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
On page 6, applicant argues that the combination of Czaplicki I, Kamae, Czaplicki II and Dearlove fails to teach each limitation of claim 1. In particular, the applicant argues that each of the cited references only discloses preferred compositions and the action fails to indicate why one of ordinary skill in the art would expect for the combination would have decreased performance rather than improve it. Applicant further argues the combination of Kamae and Dearlove is not proper such that the diluent is not necessary in the teachings of Kamae and Dearlove requires the use of the diluent with an epichlorohydrin-bisphenol A. Lastly, the applicant argues that the use of a reactive diluent is not necessary in Czaplicki I such that high viscosity is not a problem recognized by Czaplicki I. 
The examiner first reminds the applicant that the combination utilized in the rejection of claim 1 is in view of Czaplicki I as the primary reference and in further view of each of the references of Kamae, Czaplicki II and Dearlove in order to teach the limitations which are not taught by Czaplicki I. Specifically, Kamae is relied upon in order to teach the thermoplastic resin being a polyethersulfone which provides excellent heat resistance. Czaplicki II is relied upon in order to teach the blowing agent being a physical blowing agent in order to create a foam-in-place structural adhesive. Lastly, Dearlove is relied upon in order to teach the inclusion of a reactive diluent in order to decrease the viscosity allowing for an increase in workability. These were each discussed in the rejection of claim 1 above and on pages 3-4 of the previous final rejection dated 8/19/2022. As such, proper motivation has been provided for each of the cited references to be combined with Czaplicki I which one of ordinary skill in the art would appreciate as being beneficial to the teachings of Czaplicki I. With respect to the combination potentially creating adverse effects to the teachings of Czaplicki I, the examiner notes that the burden shifts to applicant in order to provide evidence rebutting the combination and not the examiner (See MPEP 2145: If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc)). 
Furthermore, regarding the combination of Kamae and Dearlove, the examiner notes, as discussed above, the combination is in view of Czaplicki I and not Kamae as a primary reference. Additionally, each of Czaplicki I, Kamae and Dearlove involve the use of an epichlorohydrin-bisphenol A (Czaplicki I, Col. 3, Lines 11-27; Kamae, Pgs. 3-4, Paragraph [0037]; Dearlove, Col. 2, Lines 26-25). As such, the examiner contends that each of the references teaches the use of an epichlorohydrin-bisphenol A compound and are, therefore, combinable. 
Lastly, with respect to the high viscosity not being a recognized problem identified by Czaplicki I, the examiner recognizes that Czaplicki fails to teach high viscosity as a problem to be solved. However, just because a problem is not recognized by a piece of prior art, does not indicate that the problem/property cannot be improved. In the instant case, one of ordinary skill in the art would have recognized, based on the teachings of Dearlove, that the inclusion of a reactive diluent would lower the viscosity the adhesives of Czaplicki which would in turn allow for the adhesive to have improved workability. Therefore, the examiner contends that the combination of Czaplicki and Dearlove is proper based on the motivation of improved workability through a decrease in viscosity cause by the inclusion of a reactive diluent. 
Ultimately, the examiner contends that that combination of Czaplicki in view of Kamae, Czaplicki II and Dearlove is proper and teaches each limitation of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783